 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   EVIN ADONIS ORTIZ,                               Case No. LACV 17-128-R (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   W.L. MONTGOMERY,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
     DATED: May 20, 2019
21
22                                                ________________________________________
                                                  HONORABLE MANUEL L. REAL
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
